Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 03/12/2020.
Claims 1-18 are pending, where claims 1 and 10 are independent.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 03/12/2020 has been filed on the filing date of the application.  The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification objections (Title) 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MONITORING AND CONTROLLING VEHICLE CHARGING FACILITY INFORMATION AND METHOD OF CONTROLLING THE SAME. MPEP 606.01

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
calculator in claims 10-11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Fig. 1, para [0040] “controller 110 may control the overall operation of the receiver 102, the calculator 104, the transmitter 106, and the display 108 so as to collect, analyze, and display information for each charging station). However, the claim limitation fails to clearly disclose the corresponding structure, material, or acts for performing the claimed function “- calculating -” in claims 10-11”. Because the calculator may be software or hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and 10 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting obtaining information, calculating output and classifying charger, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2-3, 8-9, 11-12 and 17-18 are also rejected similar reason and/or they are dependent of the independent claims.

 Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoshino, et al. (USPGPub No. 2019/0025068 A1) in view of Niwa, et al. (USPGPub No. 2020/0207232 A1 with the same content of JP2018-244269 A1 and Priority date 12/27/2018).
		As to claims 1 and 10, Yoshino discloses A method of controlling a vehicle comprising: 
obtaining, by a receiver, information of a charger, information of a charging vehicle, and information of charging history of the charger and the charging vehicle (Yoshino [0017-81] “information presentation apparatus 100 - presents various information items including information on guidance to a charging facility to the user of an electric vehicle, such as an electric car or a plug-in hybrid car - subject vehicle position detection device 110, an input device 120, a presentation device 130, a map database 140, a charging facility management database 150, a battery controller 160, and a control device 170 - connected to one another via CAN or other in-vehicle LAN for mutually exchanging information” [abstract] see Fig. 1-9; element 150 charging facility management database provides the various information); 
calculating, by a calculator, an expected output and an actual output of the charger based on the obtained information (Yoshino [0017-81] “battery controller 160 manages the state of a battery 10 - controls a charger 1 of the charging facility - include a high-output charger (quick charger) 1A and a low-output charger (standard charger) 1B having the maximum output power lower than that of the high-output charger 1A - charger having an output between those of the high-output charger 1A and the low-output charger 1B, a charger having a higher output than that of the high-output charger 1A, a charger having a lower output than that of the low-output charger 1B, and the like - battery controller 160 calculates a present state of charge (SOC: State of Charge, or charge rate) of the battery 10 on the basis of the detected values of the current, voltage, temperature, etc. of the battery 10 - calculates a command value for controlling the charging by the charger 1 on the basis of the SOC measurement value of the battery 10, the temperature of the battery 10, and the like and outputs the command value to the charger 1.” [abstract] see Fig. 1-9; element 160 battery controller calculates SOC based on the state information). 

But, Yoshino does not explicitly teach classifying, by a controller, the charger as an abnormal charger when the actual output of the charger is smaller than the expected output of the charger.
However, Niwa discloses classifying, by a controller, the charger as an abnormal charger when the actual output of the charger is smaller than the expected output of the charger (Niwa [0051-84] “cause of failure to perform the quick charging - failure is caused by vehicle 1 or by charger 3 - perform external charging (quick charging or normal charging) - failure to appropriately perform the external charging is caused by charger 3 - signal indicating an abnormality (fault) of charger 3 - signal indicating overheating of charger 3 - signal indicating a fault of connector 41 of charging cable 4 - ECU 10 determines whether or not an abnormality associated with the quick charging has been detected in vehicle 1 (S70) - abnormality associated with the quick charging has been detected in vehicle 1 - when temperature TB of battery 11 exceeds an upper limit temperature, when the SOC of battery 11 exceeds an upper limit value, when charging current IB to battery 11 exceeds an upper limit current, when the insulation state of battery 11 is deteriorated, or when a fault occurs in charging relay 131 - when an abnormality has been detected in vehicle 1 (YES in S70), ECU 10 stops the quick charging of vehicle 1 (S71) - when an abnormality has not been detected in vehicle 1 (NO in S70), ECU 10 determines whether or not each of a voltage value and a current value of power supplied from charger 3 is within a range defined by the new standard (standard range) (S80) - when an error in a current value supplied from charger 3 and detected by current sensor 134 (actual current value) with respect to a current value requested by vehicle 1 to be supplied from charger 3 (requested current value) is greater than a prescribed value, ECU 10 determines that the actual current value is out of the standard range” [0002-16] [abstract] see Fig. 1-6, quick charge, standard charge, relay fault provides classification of fault or abnormality).

Yoshino and Niwa are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain electric vehicle charging.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities classifying abnormal charger, as taught by Yoshino, and incorporating quick charge, standard charge and relay fault, as taught by Niwa.  

As to claims 2 and 11, the combination of Yoshino and Niwa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 1, wherein the expected output of the charger is determined based on a value indicating a relationship between a battery cell voltage of the charging vehicle and charging current for each battery temperature, an expected charging time through the charger, and a rated charging capacity of the charger (Yoshino [0017-81] “battery controller 160 manages the state of a battery 10 - controls a charger 1 of the charging facility - include a high-output charger (quick charger) 1A and a low-output charger (standard charger) 1B having the maximum output power lower than that of the high-output charger 1A - charger having an output between those of the high-output charger 1A and the low-output charger 1B, a charger having a higher output than that of the high-output charger 1A, a charger having a lower output than that of the low-output charger 1B, and the like - battery controller 160 calculates a present state of charge (SOC: State of Charge, or charge rate) of the battery 10 on the basis of the detected values of the current, voltage, temperature, etc. of the battery 10 - calculates a command value for controlling the charging by the charger 1 on the basis of the SOC measurement value of the battery 10, the temperature of the battery 10, and the like and outputs the command value to the charger 1 - control device 170 preliminarily stores a plurality of maps - representing the relationships between the charging power, temperature, and SOC of the battery 10 and the charging time - charging time T1, T2 for the battery 10 has correlation-ships with the charging power, temperature, and SOC of the battery 10” [abstract] see Fig. 1-9;); and 
wherein the actual output of the charger is determined based on at least one of an actual charging current applied to the vehicle, the actual charging time in the vehicle, an actual charging capacity of the charger (Niwa [0051-84] “when an abnormality has not been detected in vehicle 1 (NO in S70), ECU 10 determines whether or not each of a voltage value and a current value of power supplied from charger 3 is within a range defined by the new standard (standard range) (S80) - current value supplied from charger 3 and detected by current sensor 134 (actual current value) with respect to a current value requested by vehicle 1 to be supplied from charger 3 (requested current value) is greater than a prescribed value, ECU 10 determines that the actual current value is out of the standard range” [0002-16] [abstract] see Fig. 1-6).

As to claims 3 and 12, the combination of Yoshino and Niwa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 1, further comprising: 
identifying whether an abnormal charging is the abnormal charging due to a vehicle problem; classifying chargers that are abnormally charged due to the vehicle problem as normal chargers; and excluding chargers classified as normal chargers from a list of chargers classified as abnormal chargers (Niwa [0051-84] “cause of failure to perform the quick charging - failure is caused by vehicle 1 or by charger 3 - perform external charging (quick charging or normal charging) - failure to appropriately perform the external charging is caused by charger 3 - signal indicating an abnormality (fault) of charger 3 - signal indicating overheating of charger 3 - signal indicating a fault of connector 41 of charging cable 4 - ECU 10 determines whether or not an abnormality associated with the quick charging has been detected in vehicle 1 (S70) - abnormality associated with the quick charging has been detected in vehicle 1 - when temperature TB of battery 11 exceeds an upper limit temperature, when the SOC of battery 11 exceeds an upper limit value, when charging current IB to battery 11 exceeds an upper limit current, when the insulation state of battery 11 is deteriorated, or when a fault occurs in charging relay 131 - when an abnormality has been detected in vehicle 1 (YES in S70), ECU 10 stops the quick charging of vehicle 1 (S71) - when an abnormality has not been detected in vehicle 1 (NO in S70), ECU 10 determines whether or not each of a voltage value and a current value of power supplied from charger 3 is within a range defined by the new standard (standard range) (S80) - when an error in a current value supplied from charger 3 and detected by current sensor 134 (actual current value) with respect to a current value requested by vehicle 1 to be supplied from charger 3 (requested current value) is greater than a prescribed value, ECU 10 determines that the actual current value is out of the standard range” [0002-16] [abstract] see Fig. 1-6, quick charge, standard charge, relay fault includes abnormality due to vehicle fault).

As to claims 4 and 13, the combination of Yoshino and Niwa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 3, wherein the identifying of whether the abnormal charging is the abnormal charging due to the vehicle problem comprises: 
determining that the cause of the abnormal charging of the charger is due to a problem of the charging vehicle when power input from the charging vehicle is smaller than the power output from the charger (Niwa [0051-84] “cause of failure to perform the quick charging - failure is caused by vehicle 1 or by charger 3 - perform external charging (quick charging or normal charging) - failure to appropriately perform the external charging is caused by charger 3 - signal indicating an abnormality (fault) of charger 3 - signal indicating overheating of charger 3 - signal indicating a fault of connector 41 of charging cable 4 - ECU 10 determines whether or not an abnormality associated with the quick charging has been detected in vehicle 1 (S70) - abnormality associated with the quick charging has been detected in vehicle 1 - when temperature TB of battery 11 exceeds an upper limit temperature, when the SOC of battery 11 exceeds an upper limit value, when charging current IB to battery 11 exceeds an upper limit current, when the insulation state of battery 11 is deteriorated, or when a fault occurs in charging relay 131 - when an abnormality has been detected in vehicle 1 (YES in S70), ECU 10 stops the quick charging of vehicle 1 (S71) - when an abnormality has not been detected in vehicle 1 (NO in S70), ECU 10 determines whether or not each of a voltage value and a current value of power supplied from charger 3 is within a range defined by the new standard (standard range) (S80) - when an error in a current value supplied from charger 3 and detected by current sensor 134 (actual current value) with respect to a current value requested by vehicle 1 to be supplied from charger 3 (requested current value) is greater than a prescribed value, ECU 10 determines that the actual current value is out of the standard range” [0002-16] [abstract] see Fig. 1-6,).

As to claims 2 and 14, the combination of Yoshino and Niwa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 3, wherein the identifying of whether the abnormal charging is the abnormal charging due to the vehicle problem comprises: 
determining that the cause of the abnormal charging of the charger is due to a problem of the charging vehicle when a current command generated based on information of the charger and the charging vehicle does not correspond to a content of the information (Yoshino [0017-81] “battery controller 160 manages the state of a battery 10 - controls a charger 1 of the charging facility - include a high-output charger (quick charger) 1A and a low-output charger (standard charger) 1B having the maximum output power lower than that of the high-output charger 1A - charger having an output between those of the high-output charger 1A and the low-output charger 1B, a charger having a higher output than that of the high-output charger 1A, a charger having a lower output than that of the low-output charger 1B, and the like - battery controller 160 calculates a present state of charge (SOC: State of Charge, or charge rate) of the battery 10 on the basis of the detected values of the current, voltage, temperature, etc. of the battery 10 - calculates a command value for controlling the charging by the charger 1 on the basis of the SOC measurement value of the battery 10, the temperature of the battery 10, and the like and outputs the command value to the charger 1 - control device 170 preliminarily stores a plurality of maps - representing the relationships between the charging power, temperature, and SOC of the battery 10 and the charging time - charging time T1, T2 for the battery 10 has correlation-ships with the charging power, temperature, and SOC of the battery 10” [abstract] see Fig. 1-9; calculates command value for controlling the charging provides current command generated based on information of the charger).

As to claims 6 and 15, the combination of Yoshino and Niwa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 3, wherein the identifying of whether the abnormal charging is the abnormal charging due to the vehicle problem comprises: 
determining that the cause of the abnormal charging of the charger is due to a problem of the charging vehicle when a charging time is prolonged due to an abnormal fastening of a charging cable in the charging vehicle (Niwa [0051-84] “information on the cause of failure to perform the quick charging, the user does not know whether the failure is caused by vehicle 1 or by charger 3 - abnormality (fault) of vehicle 1 or worry about whether vehicle 1 needs repair - receiving the provision of information - user can know that the failure to perform the quick charging is not caused by the user's vehicle 1 - unnecessary for the user to take vehicle 1 to a dealer or the like and have vehicle 1 diagnosed for the presence of abnormality - user can move vehicle 1 to another charger and attempt to perform external charging (quick charging or normal charging) by that charger - failure to appropriately perform the external charging is caused by charger 3 - only required to give at least one of the notification that the failure to perform the external charging is caused by charger 3 - ECU 10 determines whether or not a charging stop signal - received from charger 3 (S60) - signal indicating an abnormality (fault) of charger 3 - signal indicating overheating of charger 3 - signal indicating a fault of connector 41 of charging cable 4 - ECU 10 determines whether or not an abnormality associated with the quick charging has been detected in vehicle 1 (S70) - abnormality associated with the quick charging has been detected in vehicle 1 - when temperature TB of battery 11 exceeds an upper limit temperature, when the SOC of battery 11 exceeds an upper limit value, when charging current IB to battery 11 exceeds an upper limit current, when the insulation state of battery 11 is deteriorated, or when a fault occurs in charging relay 131 - when an abnormality has been detected in vehicle 1 (YES in S70), ECU 10 stops the quick charging of vehicle 1 (S71) - when an abnormality has not been detected in vehicle 1 (NO in S70), ECU 10 determines whether or not each of a voltage value and a current value of power supplied from charger 3 is within a range defined by the new standard (standard range) (S80) - when an error in a current value supplied from charger 3 and detected by current sensor 134 (actual current value) with respect to a current value requested by vehicle 1 to be supplied from charger 3 (requested current value) is greater than a prescribed value, ECU 10 determines that the actual current value is out of the standard range” [0002-16] [abstract] see Fig. 1-6, plurality of abnormality or fault diagnosis process obviously provides the charging cable and longer time).

As to claims 7 and 16, the combination of Yoshino and Niwa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 3, wherein the identifying of whether the abnormal charging is the abnormal charging due to the vehicle problem comprises: 
determining that the cause of abnormal charging of the charger is due to a problem of the charging vehicle when an amount of charging current and a charging time are abnormal due to a battery failure of the charging vehicle (Yoshino [0017-81] “battery controller 160 manages the state of a battery 10 - controls a charger 1 of the charging facility - include a high-output charger (quick charger) 1A and a low-output charger (standard charger) 1B having the maximum output power lower than that of the high-output charger 1A - charger having an output between those of the high-output charger 1A and the low-output charger 1B, a charger having a higher output than that of the high-output charger 1A, a charger having a lower output than that of the low-output charger 1B, and the like - battery controller 160 calculates a present state of charge (SOC: State of Charge, or charge rate) of the battery 10 on the basis of the detected values of the current, voltage, temperature, etc. of the battery 10 - calculates a command value for controlling the charging by the charger 1 on the basis of the SOC measurement value of the battery 10, the temperature of the battery 10, and the like and outputs the command value to the charger 1 - control device 170 preliminarily stores a plurality of maps - representing the relationships between the charging power, temperature, and SOC of the battery 10 and the charging time - charging time T1, T2 for the battery 10 has correlation-ships with the charging power, temperature, and SOC of the battery 10 - the lower the temperature of the battery 10, the longer the charging time T1, T2, and the lower the SOC of the battery 10, the longer the charging time T1, T2” [abstract] see Fig. 1-9; relationships between the charging power, temperature, and SOC of the battery 10 and the charging times are compared with current value by the battery controller 160 obviously provides battery failure).

As to claims 8 and 17, the combination of Yoshino and Niwa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 1, further comprising: 
displaying information of the abnormal charger on a map of a display; and guiding a path to a position of the charger selected by a user (Yoshino [0017-81] “information presentation apparatus 100 - presents various information items including information on guidance to a charging facility to the user of an electric vehicle, such as an electric car or a plug-in hybrid car - subject vehicle position detection device 110, an input device 120, a presentation device 130, a map database 140, a charging facility management database 150, a battery controller 160, and a control device 170 - connected to one another via CAN or other in-vehicle LAN for mutually exchanging information - presentation device 130 for presenting various information items to the user including information on guidance to a charging facility - include a display of the navigation device - display of the navigation device” [abstract] see Fig. 1-9).

As to claims 9 and 18, the combination of Yoshino and Niwa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 1, further comprising: 
transmitting information of the abnormal charger to a remote server for sharing (Yoshino [0017-81] “information presentation apparatus 100 - presents various information items including information on guidance to a charging facility to the user of an electric vehicle, such as an electric car or a plug-in hybrid car - subject vehicle position detection device 110, an input device 120, a presentation device 130, a map database 140, a charging facility management database 150, a battery controller 160, and a control device 170 - connected to one another via CAN or other in-vehicle LAN for mutually exchanging information - presentation device 130 for presenting various information items to the user including information on guidance to a charging facility - include a display of the navigation device - display of the navigation device” [abstract] see Fig. 1-9; communicate via CAN or LAN for remote sharing).



Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Iwamura, et al. USPGPub No. 2015/0298565 A1.
Kusumi, et al. USPGPub No. 2019/0232813 A1.
Liang, et al. USPGPub No. 2020/0376979 A1. 
Imai, USPGPub No. 2020/0016993 A1. 
You, et al. USPGPub No. 2018/0202825 A1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119